The judgment of the Court was pronounced by
Hutchinson, J.
The plaintiff in error complains of errors in the judgment of the County Court, as described in his writ of error. It seems that exception was taken to the charge of the Court. And, to cause that to appear of record, a bill of exceptions was drawn, which recites certain testimony and depositions, and what the charge of the Court was, as to one particular at least; but does not aver, that what is recited was the whole testimony in the cause, nor alledge what points were litigated on trial; nor whether there was any request to the Court concerning their charge to the jury. The Court find some reason to suspect, that the charge of the County Court was defective, not giving all the instruction to the jury, the defendant had a right to expect. But we cannot reverse the judgment of the County Court upon conjecture. Enough should appear in the exceptions and case, to show their decision to be wrong,* or it must be presumed to be right. Enough does not appear in this case to show the judgment wrong. The judgment of this Court, flvor/ifrtro ic fliof flio lii/lrrmuiif af flio Pannfir r!anrf lio o ffinrvio/1 costs.

 Ace. Dodge vs. Billings.2 D. chip.R.25.